Citation Nr: 1033410	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  04-41 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a dental disability, 
claimed as missing tooth number 4.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for mitral insufficiency with a history of paroxysmal 
tachycardia.  

3.  Entitlement to an initial evaluation in excess of 10 percent 
prior to April 17, 2005, and 50 percent thereafter for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to January 
1970 and from February 1980 to March 2003.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for missing tooth 
number 4.  In the same rating decision, the RO granted service 
connection for mitral insufficiency with a history of paroxysmal 
tachycardia and PTSD, and assigned 10 percent evaluations to each 
disability, effective April 1, 2003.  

In an October 2005 rating decision, the RO increased the 
evaluation for the Veteran's PTSD to 50 percent disabling, 
effective April 17, 2005.  The Veteran was advised of the most 
recent grant of increased rating; however, she did not withdraw 
her appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the Veteran will 
generally be presumed to be seeking the maximum benefit allowed 
by law and regulation, and it follows that such a claim remains 
in controversy, even if partially granted, where less than the 
maximum benefit available is awarded.  Thus, this appeal 
continues.

In November 2008 the Board remanded the claims for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  

The  issue of entitlement to service connection for vertigo, to 
include as secondary to the Veteran's service-connected heart 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  See 
the June 2010 Written Brief Presentation by the Veteran's 
representative.  Therefore, the Board does not have jurisdiction 
over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a dental 
disability, claimed as missing tooth number 4, is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The competent and probative evidence of record shows that the 
Veteran's service-connected mitral insufficiency with a history 
of paroxysmal tachycardia is not manifested by workload of 5 METs 
but not greater than 7 METs that results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on an electro-cardiogram, echocardio-
gram, or x-ray; or four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented by 
ECG or Holter monitor.  

3.  Prior to April 17, 2005, the competent and probative medical 
evidence of record demonstrates that the Veteran's PTSD is 
characterized by a depressed mood, anxiety, suspiciousness, and 
chronic sleep impairment.  

4.  As of April 17, 2005, the competent and probative medical 
evidence of record demonstrates that the Veteran's PTSD is 
characterized by sleep impairment, nightmares, depressed mood, 
flashbacks, anxiety, irritability, and difficulty in establishing 
and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for mitral insufficiency with a history of paroxysmal 
tachycardia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.104, Diagnostic Codes 7000, 7010 (2009).

2.  With resolution of reasonable doubt in the Veteran's favor, 
the criteria for the assignment of an evaluation of 30 percent, 
but no higher, for the service-connected PTSD for the period 
prior to April 17, 2005, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).

3.  As of April 17, 2005, the criteria for a rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
More recently, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the 
Supreme Court held that the Federal Circuit's harmless error 
framework conflicts with 38 U.S.C.A. § 7261(b)(2) requirement 
that the Veterans Court take "due account of the rule of 
prejudicial error."  The Supreme Court explained that such task 
prevents the reviewing court from directly asking the harmless 
error question, imposes unreasonable evidentiary burden on VA, 
and requires VA and not the claimant to explain the harmless 
error when the Court has ruled that the party "seek[ing] to have 
a judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted."  Id. at 1705.  As 
such, because the harmless error requirement is viewed as "too 
complex and rigid[,]" the Board is not required to determine 
whether the notice errors affected the essential fairness of the 
adjudication.  Id. at 1698.  

In this appeal, the claims arise from the Veteran's disagreement 
with the initial evaluations following the grants of service 
connection.  In this case, the Veteran was provided a VCAA letter 
in July 2003 which informed him of the evidence necessary to 
substantiate a claim for service connection.  Courts have held 
that once service connection is granted and the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA obtained the Veteran's service treatment records, private 
treatment records dated December 2008, and VA outpatient 
treatment records from December 2001 to February 2009.  The 
Veteran was also provided VA examinations in connection with her 
claims.  The 2003, 2005, and 2009 VA examiners reviewed the 
Veteran's claims file, noted her medical history, and recorded 
pertinent examination findings.  All obtainable evidence 
identified by the Veteran relative to the claim has been obtained 
and associated with the claims file.  Neither the Veteran nor her 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Decision  

The Veteran asserts that she warrants evaluations in excess of 
those that have been assigned to her service-connected 
disabilities.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  
The Veteran is contesting the disability evaluations that were 
assigned following the grant of service connection for the 
disabilities.  This matter is therefore to be distinguished from 
one in which a claim for an increased rating of a disability has 
been filed after a grant of service connection.  The Court has 
observed that in the latter instance, evidence of the present 
level of the disability is of primary concern, Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was of 
record from the date the filing of the claim on which service 
connection was granted (or from other applicable effective date).  
See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence 
pertaining to an original evaluation might require the issuance 
of separate, or "staged," evaluations of the disability based 
on the facts shown to exist during the separate periods of time.  
Id.  Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Mitral Insufficiency with a History of Paroxysmal Tachycardia

The Veteran's service-connected mitral insufficiency with a 
history of paroxysmal tachycardial is currently evaluated as 10 
percent disabling under Diagnostic Codes 7000-7010.  Under 
Diagnostic Code 7000, a 10 percent evaluation is warranted when 
there is a workload of greater than 7 metabolic equivalents 
(METs) but not greater than 10 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or when continuous 
medication is required.  A 30 percent evaluation is warranted 
when there is a workload of greater than 5 METs but not greater 
than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or when there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 
percent evaluation is warranted when there is more than one 
episode of acute congestive heart failure in the past year; or 
when there is a workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or when there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  The maximum 100 percent 
evaluation is warranted when there is chronic congestive heart 
failure; or when there is a workload of 3 METs or less resulting 
in dyspnea, fatigue, angina, dizziness, or syncope; or when there 
is left ventricular dysfunction with an ejection fraction of less 
than 30 percent.  A 100 percent evaluation is also warrant during 
active infection with valvular heart damage and for three months 
following cessation of therapy for the active infection.  See 38 
C.F.R. § 4.104, Diagnostic Code 7000 (2009).  

Under Diagnostic Code 7010 for Supraventricular arrhythmias, a 10 
percent rating is warranted for permanent atrial fibrillation 
(lone atrial fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.  A maximum 30 
percent rating is warranted for paroxysmal atrial fibrillation or 
other supraventricular tachycardia, with more than four episodes 
per year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, 
Diagnostic Code 7010 (2009).  

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, or 
syncope develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the level 
of activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope may be 
used.  38 C.F.R. § 4.104, Note (2).  

During the pendency of the claim, the regulations concerning the 
evaluation of cardiovascular disabilities were amended effective 
October 6, 2006.  71 Fed. Reg. 52457-60 (Sept. 6, 2006).  
Because, as addressed in detail below, the Veteran does not have 
mitral valve prolapse, the change to the regulation is 
inapplicable to the appeal at hand.  

Applying the evidence to the pertinent regulations, the Board 
finds that an evaluation in excess for 10 percent for the 
Veteran's service-connected mitral insufficiency with a history 
of paroxysmal tachycardia is not warranted under Diagnostic Codes 
7000-7010.  This is evident by the diagnostic and clinical test 
results of record.  Throughout the pendency of this appeal, the 
Veteran has been afforded three VA examinations for her service-
connected heart disability.  Beginning in July 2003, the Veteran 
reported to the examiner that she was first diagnosed with 
paroxysmal atrial tachycardia in 1999 and with mitral 
insufficiency in 2001.  Cardiac examination testing revealed S1 
and S2 with a 2/6 systolic murmur.  The VA examiner diagnosed her 
with a history of paroxysmal atrial tachycardia and mitral 
insufficiency.  In April 2005, a second VA examiner reported that 
there was no change in her cardiac status.  It was noted that she 
had mitral insufficiency and paroxysmal tachycardia, but in 
recent years, both have been "totally asymptomatic."  Finally, 
in September 2009, the Veteran underwent her third VA examination 
for her service-connected disability.  She informed the examiner 
that she was diagnosed with mitral valve insufficiency in the 
1980s and has had paroxysmal tachycardia since that time.  She 
complained of dizziness, anxious, and a "rush up her throat," 
and indicated that her last episode was approximately two months 
ago.  The Veteran denied taking specific medication for her 
disability and denied any chest or pain swelling.  After physical 
examination of the Veteran, the VA examiner found no clinical or 
objective findings evident for a diagnosis of mitral valve 
insufficiency with paroxysmal tachycardia.  In an addendum, the 
VA examiner noted that the electrocardiogram (EKG) revealed 
normal sinus rhythm, echo testing revealed left ventricular 
ejection fraction (LVEF) estimated at 65 percent, and the stress 
level testing revealed a workload of 10 METS.  

VA outpatient treatment records and private medical records are 
void of treatment, complaints, and diagnosis of the Veteran's 
service-connected disability.  In any event, none of the clinical 
finds reported in the VA examination reports show that the 
Veteran's service-connected disability results in a workload of 
greater than 5 METs but not greater than 7 METs, resulting in 
dyspnea, fatigue, angina, dizziness, or syncocpe; or evidence of 
cardiac hypertrophy or dilation on electro-cardiogram, 
echocardio-gram, or X-ray; or paroxysmal arterial fibrillation or 
other supraventricular tachycardia, with more than four episodes 
per year documented by ECG or Holter monitor.  In fact, as 
previously mentioned, the Veteran does not even have current 
diagnosis for her service-connected disability.  Thus, a higher 
rating is not warranted for the Veteran's service-connected heart 
disability under Diagnostic Codes 7000 or 7010.  

In this case, as noted above, the Veteran's symptoms are not 
productive of, or consistent with, the criteria for the next-
higher 30 percent rating.  The Board has duly considered staged 
ratings, pursuant to Fenderson and Hart, supra, but finds the 10 
percent rating assigned appropriate for the entire rating period.  

The Board acknowledges the Veteran's assertion that her service-
connected heart disability has worsened, but finds that currently 
assigned 10 percent evaluation for the disability appropriately 
reflects the Veteran's symptoms throughout the entire rating 
period on appeal, and there is no basis for a higher rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Posttraumatic Stress Disorder (PTSD)

The Veteran asserts that her PTSD is worse than the current 
evaluation contemplates and contends a higher rating is 
warranted.  

Under the current rating criteria, PTSD is evaluated under a 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).  Under this code section, a 
10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms, which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress or symptoms controlled by 
continuous medication.  38 C.F.R. § 4.130.  

A 30 percent disability evaluation is assigned under the general 
rating formula for mental disorders where the evidence shows 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, or recent events).  Id.

A 50 percent disability evaluation is assigned for mental 
disorders where the evidence shows occupational and social 
impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.  

In order to be entitled to a 70 percent evaluation, the evidence 
must show occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain effective relationships.  Id.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.  

The Global Assessment Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 
(1995).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).  



PTSD Rating Prior to April 17, 2005

After carefully reviewing the record, the Board finds that a 
preponderance of the evidence supports an increased rating of 30 
percent for the Veteran's service-connected PTSD, effective April 
1, 2003, as will be explained below.  

In July 2003, the Veteran underwent a VA examination for her 
PTSD.  During the examination, the Veteran reported experiencing 
symptoms of disturbed sleep patterns, nightmares, anxiety, 
hypervigilance, and depression.  She indicated that she has been 
on the prescribed medication, Celexa, for the past year which has 
helped with her depressive mood.  Since being discharged from 
service, the Veteran informed the VA examiner that she enjoys 
spending time repairing her home, planting a garden with her 
neighbor, and taking care of her two dogs.  She regularly 
exercises and enjoys socializing.  However, she has endured two 
broken engagements because of her discomfort and somewhat 
suspiciousness towards men.  Physical examination of the Veteran 
revealed a well-groomed and attractive young woman.  The VA 
examiner described her as very articulate and well-informed 
regarding her history and medical care.  She displayed good eye 
contact and her thoughts were logical and goal-directed.  The VA 
examiner noted some anxiety at times, and her eye contact would 
diminish when discussing stressful aspects in her life.  The 
examiner diagnosed the Veteran with PTSD accompanied by symptoms 
of sexual aversion disorder, and assigned a GAF score of 60.  

The competent evidence, as detailed in pertinent part above, is 
found to support a 30 percent evaluation for PTSD.  Indeed, such 
evidence demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks due to her symptoms of 
depressed mood, anxiety, suspiciousness, and chronic sleep 
impairment.  

While the Board concludes that a 30 percent evaluation is 
warranted for the Veteran's PTSD, prior to April 17, 2005, there 
is no support for a rating in excess of that amount.  The medical 
evidence of record reveals symptoms including poor sleep, 
nightmares, depressed mood, anxiety, and suspiciousness.  Such 
symptoms have been accounted for by the 30 percent rating 
assigned in this decision.  These symptoms do not demonstrate a 
disability picture more nearly approximating the next-higher 50 
percent evaluation.  

In determining that assignment of a 50 percent rating is not 
justified, the Board notes that there is no evidence of a 
flattened affect or circumstantial, circumlocutory, or 
stereotyped speech.  In fact, the July 2003 VA examiner described 
the Veteran as being "very articulate and well-informed" 
regarding her history and medical care.  The evidence also fails 
to show panic attacks occurring more than once a week, difficulty 
in understanding complex commands, and impairment of short and 
long-term memory.  There is also no showing of impaired judgment, 
impaired abstract thinking, or disturbances in motivation and 
mood.  Rather, the Veteran was described by the July 2003 VA 
examiner as having logical and goal-directed thoughts.  Finally, 
there is no evidence showing difficulty in establishing and 
maintaining effective work and social relationships.  As 
previously mentioned, while she has social difficulties with 
males due to previous situations with males and relationships, 
she admitted during the July 2003 VA examination that she enjoys 
socializing and visiting some of her old friends.  

In further finding against assignment of the next-higher 50 
percent rating for PTSD, the Board points to the Veteran's GAF 
score of 60.  However, as already discussed, the evidence of 
record does not show flat affect, circumstantial speech, 
occasional panic attacks or moderate difficulty in social, 
occupational, or school functioning.  As stated, it has been 
determined that the Veteran's degree of social and occupational 
impairment is most accurately reflected by a 30 percent 
evaluation under the general rating formula for mental disorders.  
This determination is not changed by the mere fact that her GAF 
score of 60 is indicative of "moderate" impairment.  Thus, the 
GAF score here does not enable assignment of a higher rating.  

A 70 percent rating is not warranted because there is no evidence 
showing she has suicidal ideation; obsessional rituals; 
intermittently illogical, obscure, or irrelevant speech; near-
continuous panic or depression affection the ability to function 
independently, appropriately and effectively; impaired impulse 
control; spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances; 
and an inability to establish and maintain effective 
relationships.  A 100 percent rating is also not warranted 
because there is no evidence showing she has a total occupational 
and social impairment.  With respect to the specifically 
enumerated symptomatology contemplated for the 100 percent 
evaluation under Diagnostic Code 9411, the evidence does not show 
she has a gross impairment in thought processes or communication, 
grossly inappropriate behavior, the inability to perform the 
activities of daily living, or that she is disoriented to time or 
place.  In this regard, the Board notes that the June 2007 
private psychological evaluation report shows she is oriented to 
person, place, and time, with no evidence of any underlying 
thought disorder.  

In summary, the evidence supports a finding that the Veteran's 
service-connected PTSD warrants a 30 percent rating, but no 
higher, from April 1, 2003.  All reasonable doubt has been 
resolved in the Veteran's favor.  See Gilbert, supra, 1 Vet. App. 
at 55.  

PTSD Rating As of April 17, 2005  

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 50 percent for the 
Veteran's PTSD, as of April 17, 2005.  The evidence does not 
demonstrate any obsessional rituals or impaired impulse control.  
To the contrary, the Veteran did not report any manic symptoms or 
psychosis at both the April 2005 and September 2009 VA 
examinations, and there was no mention of her exhibiting 
obsessive or ritualistic behavior at either VA examination.  
Moreover, while the Veteran stated during the April 2005 VA 
examination that her sleep deprivation affects her concentration, 
there was no mention of concentration problems at either the 
April 2005 and September 2009 VA examinations.  Additionally, the 
September 2009 VA examiner reported that her thought content and 
processes were logical and goal-directed.  

The record also shows that the Veteran has normal oral 
communication.  At the April 2005 VA examination, the VA examiner 
noted that the Veteran was articulate with speech or normal rate 
and rhythm.  Similarly, her speech was of normal rate and rhythm, 
as reflected in the September 2009 VA examination report.  

There is also no evidence of near-continuous pain or depression 
affecting the ability to function independently, appropriately 
and effectively.  Indeed, the Veteran admitted to the April 2005 
VA examiner having increased anxiety and continued depressive 
symptoms, but the examiner specifically noted that she "does not 
experience panic attacks."  

Furthermore, the Board acknowledges consistent findings of 
depression and sadness; however, the evidence fails to 
demonstrate that such depression has affected the Veteran's 
ability to function independently, appropriately, and effectively 
to such an extent to warrant the next-higher 70 percent rating 
under Diagnostic Code 9411.  As previously noted, at the 
September 2009 VA examination, the Veteran's thought process was 
reported as being logical and goal-directed.  The April 2005 VA 
examiner also indicated that the Veteran does not have delusions 
or hallucinations.  

The competent evidence also fails to show spatial disorientation 
or neglect of personal appearance and hygiene.  At both VA 
examinations of record, the Veteran was described as being neatly 
groomed and well-groomed.  Her manner of dress was reported as 
being casually dressed, and the September 2009 VA examination 
report noted that she was oriented times four (person, place, 
time, and situation).  Thus, the overall objective evidence of 
record describes the Veteran has having good attire and grooming, 
maintaining her personal hygiene, and performing her activities 
of daily living.  

There is also no evidence of suicidal or homicidal ideation.  
Although the Veteran admitted suicidal feelings in the past at 
the April 2005 VA examination, there was no suicidal or homicidal 
ideation at either the April 2005 or September 2009 VA 
examinations.  Therefore, the evidence does not sufficiently 
demonstrate a disability picture commensurate with the next-
higher 70 percent evaluation for any portion of the rating period 
on appeal.  

Despite restricted social and interpersonal relationships, the 
Veteran has the ability to establish and maintain effective 
relationships, as is demonstrated by her relationship with her 
siblings, neighbors, and nephew.  She enjoys gardening, raising 
vegetables, and spending time with her neighbors.  She also 
indicated during the September 2009 VA examination that she 
avoids any crowded situation such as festivals or bars, but 
participates in church and watches funny television shows.  The 
September 2009 VA examiner concluded that the Veteran has a 
positive relationship with her siblings, receives social support 
from good friends, has social connections, but would find 
employment very difficult to manage.  The Board acknowledges the 
Veteran's contentions of having poor relationships with people in 
general, but the overall evidence shows that the Veteran has 
difficulty in establishing and maintaining effective work and 
social relationships, not an inability to do so.  Thus, while the 
Veteran's ability to maintain social contacts is somewhat 
diminished, it is not of such severity to warrant a 70 percent 
rating.  

The Board also recognizes the Veteran's GAF score of 60 at the 
September 2009 VA examination and the range of 50 to 55 at the 
April 2005 VA examination.  In the first instance, the Board 
finds that the lower GAF score of 50 does not serve as a basis 
for a higher initial evaluation here because it is not consistent 
with the evidence of record.  For example, neither the April 2005 
or September 2009 VA examination reports contain any objective 
findings to show that the Veteran suffers from serious symptoms, 
such as suicidal ideation, severe obsessional rituals, frequent 
shoplifting, or has serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job.).  
Thus, the lower GAF score is not found to be very probative and 
does not justify assignment of the next-higher 70 percent rating.  
The other GAF score of 60 and the range of 51 to 55 are 
indicative of moderate symptoms, but when considering the 
evidence as a whole, but does not justify assignment of the next-
higher 70 percent rating.  An evaluation is based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a) (2009).  In this case, as noted above, the Veteran's 
symptoms are not productive of, or consistent with, the criteria 
for a 70 percent rating, as of April 17, 2005.  

The Board is aware that the symptoms listed under the 70 percent 
evaluation are essentially examples of the type and degree of 
symptoms for that evaluation, and that the veteran need not 
demonstrate those exact symptoms to warrant a 70 percent 
evaluation.  Nevertheless, the Board finds that the record does 
not show the veteran manifested symptoms that equal or more 
nearly approximate the criteria for a 70 percent evaluation at 
any time during the pendency of this appeal.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In summary, the Veteran is not entitled to an evaluation in 
excess of 50 percent, as of April 17, 2005, for her service-
connected PTSD, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Extraschedular Consideration

Consideration has also been given regarding whether the schedular 
evaluations are inadequate for the Veteran's service-connected 
heart disability and PTSD, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer 
v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue 
of an extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be addressed 
either when raised by the Veteran or reasonably raised by the 
record).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this case, the schedular evaluations in this case are not 
inadequate.  Evaluations in excess of that assigned are provided 
for certain manifestations of the service-connected disabilities 
at issue, but the medical evidence reflect that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describes the severity and 
symptomatology of the Veteran's service-connected disabilities.  
For this reason, the disability picture is contemplated by the 
Rating Schedule, and the assigned schedular rating is, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).

The total rating based on individual unemployability due to 
service connected disabilities (TDIU) is in effect, thus further 
TDIU consideration is not necessary.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).


ORDER

Prior to April 17, 2005, entitlement to a 30 percent evaluation 
for PTSD is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.  

From April 17, 2005, entitlement to an evaluation in excess of 50 
percent for PTSD is denied.




REMAND

Regrettably, the record as it stands is currently inadequate for 
the purpose of rendering a fully informed decision as to the 
claim for service connection for a dental disability, claimed as 
missing tooth number four.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to the 
RO is required in order to fulfill its statutory duty to assist 
the Veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran contends that her fourth tooth was chipped during 
service and subsequently required extraction.  As noted, in 
November 2008, the Board remanded the case to afford the Veteran 
a VA examination to determine the reason that tooth number 4 was 
extracted.  

The record includes a September 2009 examination report that 
shows that the Veteran was seen for evaluation of PTSD and dental 
and heart conditions pursuant to the Board's remand.  While the 
psychiatric and heart examinations were conducted, there is no 
indication that the dental examination was conducted.  It was 
noted on the examination report that the Veteran was to be 
referred to dental.  In the June 2010 Informal Hearing 
Presentation, the Veteran's representative indicates that there 
was some miscommunication regarding the dental examination.  
There is no indication that the Veteran refused the dental 
examination.  It appears that while the Veteran appeared as 
ordered for the dental examination, the VA failure to afford her 
that examination.  

Because of the aforementioned procedural deficiencies, the 
Board's remand instructions were not complied with, and another 
remand is needed in order to ensure compliance by scheduling 
another dental examination.  If any action required by a remand 
is not undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken.  While the Board regrets 
the delay, another remand is required.  See Stegall v. West, 11 
Vet. App. 268 (1998).  



According, the case is again REMANDED for the following action:

1.  Schedule the Veteran for a dental 
examination to determine the reason that 
the veteran's tooth number 4 was extracted.  
For example, the examiner should determine 
whether the extraction was due to 
precipitating dental trauma or to 
periodontal disease.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand.  A full and complete 
rationale is requested for all opinions 
expressed by the examiner. 

2.  Once such development is completed, 
readjudicate the claim for service 
connection for a dental disability, claimed 
as missing tooth number 4.  If the benefit 
remains denied, the Veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


